Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/493192, Pan-Tilt Quick Locking Device, filed 3/13/17.  Claims 1-13 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate the first V-shaped locking grooves in locking ring 1, but then in Figure 9 is also used to identify another element on positioning ring 8. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave-convex mating structure” of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. There is no structure on the claimed device that pans or tilts, and there is no structure depicted as attached to the claimed structure that allows panning or tilting. Therefore, the title should not include the phrase “Pan-Tilt”.

The disclosure is objected to because the last sentence of para [0043] states that when the three first raised bars 16 slide out of the second raised bar 17, the annular boss 35 is slidably disposed on an upper surface of the second raised bar 17. This is unclear since first, it does not appear that three first raised bars can slide out of the second raised bar since the second raised bar 17 appears to surround more than half of the perimeter of the locking ring 1, and therefore in the “unlocked position” it appears that only one of the first raised bars 16 (on the side with two raised bars 16) would actually slide out of the second raised bar 17. Secondly, the annular boss is part of positioning ring 8, which is connected to connecting member 9 and would therefore slide together as one piece. By viewing Figures 5 and 6, annular boss 35 would never come into contact with 17 because the connecting member 9 is sandwiched between the positioning ring 8 and the second raised bar 17.

The disclosure is objected to because the last sentence of para [0044] and portions of para [0045] states that the two positioning members 19 can slide into the first positioning slots 21 or the second positioning slots 22 along the sliding slots 20. This is unclear since first, the positioning slots 21 and 22 are not “along” the sliding slots 20, but rather are on opposite sides of the slots 20. Additionally, it is not clear how the positioning members “slide into” the positioning slots if they are located in the sliding slots 20. The specification does not make this clear, does not disclose any specific structure that allows this function, and the drawings do not add any clarification.



The disclosure is objected to because the last sentence in para [0045] states that in the locked position, the sides of the pan-tilt connecting member 9 and the positioning 

The disclosure is objected to because in para [0047], the specification uses the phrase “third connecting holes” to define holes 24 of the fixing plate. However, the phrase “third connecting holes” was already used to define the holes 15 of connecting member 9. The same phrases should not be used to define different elements.

The disclosure is objected to because in para [0048] the specification states that in the loosened position, the two positioning bosses 26 of the fixing plate 23 slide out of the two open slots 6. However, how this sliding can occur as depicted in Figures 11 and 13 is unclear. The locking ring has a shoulder and a second raised bar 17 that sandwiches the first raised bars 16 and annular boss 35 so there does not appear to be any vertical movement capable from viewing the drawings, and the specification has not indicated that the elements move upwardly. If the positioning bosses 26 are located in the open slots 6 as shown in Figure 13, then it is not clear how the components can slide linearly with respect to one another to arrive at the position depicted in Figure 11 since the open slots 6 appear that they would prevent movement of the bosses 26.

The disclosure is objected to because in para [0052], the specification states that during use the two positioning members 27 “relatively slide forward along the locking ring 1”. This is unclear since 27 is depicted as being connected via a screw 30 to the locking ring 1 and therefore that would prevent sliding of the positioning member 27.
The disclosure is objected to because in para [0052], the specification further states that the pan-tilt connecting device is placed at the loosening end of the locking ring to enable loosening of the pan-tilt connecting device “from the sliding slots” and the pan-tilt connecting member 9 can freely slide out of the locking ring 1, thus enabling the rapid separation”. However, the embodiment of Figures 10 and 11 that is being described in para [0052] does not have “sliding slots”, as the sliding slots were element 20 of the first embodiment. Secondly, as previously objected to, by viewing the drawings, the locking ring includes an inwardly extending shoulder or ledge between body 4 and annular surrounding plate 5, and additionally includes a second raised bar 17 that appears to extend more than halfway around the perimeter of the locking ring. The connecting member 9 and the positioning ring 8 are connected to each other and appear sandwiched between the second raised bar 17 and the shoulder of the locking ring. When the connecting member 9 and positioning ring 8 are slid into the loosened state as shown in Figures 5 or 11, it appears that only one first raised bar 16 would potentially clear the second raised bar 17, but the other two first raised bars would still be trapped between the second raised bar 17 and the shoulder of the locking ring. Additionally, the positioning ring 8 comprises an annular boss 35 that extends around the perimeter of the ring 8 and would therefore also be trapped between the second raised bar 17 and the shoulder of the locking ring in either of the positions. Therefore, it is not clear how the components are able to disengage from one another.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claims 1-13:
-The term “pan-tilt” used throughout the claims is unclear. There is no structure on the claimed device that pans or tilts, and there is no structure depicted as attached to the claimed structure that allows panning or tilting.

	Regarding Claim 1:
	-The term “generating” is unclear since the pan-tilt connecting device doesn’t specifically “generate” sliding. As per the specification, the pull-ring 7 on the locking ring is pulled in order to slide the locking ring.


Regarding Claims 3 and 4:
	-The term “generating” is unclear since the slide rail mechanism doesn’t specifically “generate” sliding. As per the specification, the pull-ring 7 on the locking ring is pulled in order to slide the locking ring.

	Regarding Claim 6:
-It is claimed that the first elastic positioning member “can slide into the first positioning slot or the second positioning slot along the sliding slot”. This is unclear since first, the positioning slots 21 and 22 are not “along” the sliding slots 20, but rather are on opposite sides of the slots 20. Additionally, it is not clear how the positioning members “slide into” the positioning slots 21 or 22 if they are located in the sliding slots 20. The specification does not make this clear, does not teach any specific structure allowing this functionality, and the drawings do not add any clarification.

Regarding Claim 10:
-The phrase “on the same side” makes it unclear what side this is in reference to.
	-It is not clear how the pan-tilt connecting device is “loosened from the locking ring” in the embodiment depicted in Figures 9-13 since from viewing the figures it appears that the positioning bosses 26 of plate 23 would block any movement since they are positioned in open slots 6 as shown in Figure 13. It is not clear how the plate is able to slide to the position shown in Figure 11. 
-It is claimed that when the pan-tilt connecting device is loosened from the locking ring, that one of the V-shaped bent portions “abuts against the corresponding third groove on the positioning ring”, and the other V-shaped bent portion is “suspended”. This is unclear since first, the term “suspended” is unclear since the V-shaped bent portion would be located within the V-shaped groove of the locking ring. Secondly, it appears that the only time that the V-shaped bent portion would be located 

Regarding Claim 11:
-It is claimed that the positioning boss 26 of the fixing plate 23 “can slide along the open slot”. This is unclear since by viewing the figures it appears that the positioning boss 26 fits within the open slot with minimal clearance on either end of the boss as shown in Figure 13. It is not clear how the plate can slide to the position depicted in Figure 11 as the vertical end portions of the open slots 6 would prevent sliding. It is not clear if the positioning plate is somehow raised before sliding.

Regarding Claim 12:
-It is not clear how the pull-ring can be “pulled” in both a forward and backward direction. If one direction is pulling, then the other opposite direction has to be pushing. Additionally, it is not clear how pulling the pull ring causes locking or loosening of the pan-tilt connecting member since the locking structure is unclear and the capability of sliding is unclear.
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2008/0210025 to Goossen et al. (hereinafter ‘Goossen’).

Regarding Claim 1, as best understood, Goossen teaches a pan-tilt quick locking device, comprising a locking ring (550; Figure 5B) and a pan-tilt connecting device (500; Figure 5A) capable of generating relative forward and backward sliding with the locking ring (550) along an inner cavity of the locking ring (para [0064]) via a slide rail mechanism (506a/b;556a/b), and the pan-tilt connecting device (500) locking the pan-tilt connecting device or loosening the pan-tilt connecting device via the relative sliding in the inner cavity of the locking ring (locked when 504 engages 552; para [0065]).



Allowable Subject Matter
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
**The Examiner notes that while allowable subject matter has been indicated, this is primarily because the structure/function of the claimed invention is not clear as explained in the 112 rejections above, and therefore the searching and interpretation of the invention was as best understood. The Examiner suggests filing a Continuation-In-Part in order to be able to add necessary structure and functionality into the application without introducing new matter so that the invention could be clear to one of skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form. The prior art listed teaches several quick-release plates with slide rail mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632